Citation Nr: 0010077	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for 
major depression.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis with Achilles tendonitis.

3.  Entitlement to a compensable evaluation for residuals of 
a stress fracture to the right pubic ramus.

4.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
the right shoulder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had a period of Initial Active Duty for Training 
(IADT) in the National Guard from June to August 1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California, which denied entitlement to service 
connection for a right shoulder disability, and confirmed a 
10 percent evaluation for plantar fasciitis, and a 
noncompensable evaluation for residuals of a stress fracture 
of the right pubic ramus; and from a January 1999 rating 
decision which denied entitlement to an increased rating for 
major depression.  In March 1999, the veteran withdrew her 
request for a personal hearing in connection with her appeal.  
See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  Major depression is manifested by no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as a depressed mood, anxiety, and sleep impairment.

2.  Bilateral plantar fasciitis with Achilles tendonitis is 
manifested by mild tenderness, a limitation of ankle motion 
and complaints of pain with activity, resulting in no more 
than moderate impairment of each foot.

3.  Residuals of a stress fracture to the right pubic ramus 
are manifested by no more than subjective complaints of pain 
to palpation without clinical evidence of pathology.

4.  In a decision dated in August 1995, the RO denied 
entitlement to service connection for a right shoulder 
disorder and properly notified the veteran of that 
determination; she did not appeal.  

5.  The evidence submitted subsequent to the RO's August 1995 
denial of service connection for a right shoulder disorder 
does not bear directly and substantially upon the specific 
matter under consideration; is cumulative or redundant; 
and/or is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9405 
(1999).

2.  The criteria for separate 10 percent evaluations for each 
foot is warranted based on bilateral plantar fasciitis with 
Achilles tendonitis; the criteria for evaluations in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5021, 5284 
(1999).

3.  The criteria for a compensable evaluation for residuals 
of a stress fracture to the right pubic ramus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (1999).

4.  The August 1995 RO decision, which denied entitlement to 
service connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995, 
1999).

5.  New and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a right 
shoulder disorder has not been received.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations-Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Analysis-Rating Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased (compensable) rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Therefore, the veteran's claims for 
increased or compensable evaluations for her service 
connected disabilities are well grounded.  The Board finds no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claims.  Moreover, the veteran has been afforded 
contemporaneous examinations and opportunity to present 
evidence and argument in support of her claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).


Regulations Specific to Mental Disability

38 C.F.R. § 4.130, provides for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130.

Major depression

The veteran contends that her depression adversely affects 
her ability to keep up with her college classes.  She reports 
experiencing short- and long-term memory loss and being 
unable to tolerate being around other people.  She also 
reports an inability to maintain any sort of relationship 
with anyone and indicates that she has no prospects for a 
husband or children in the future.  She complains of 
difficulty sleeping and staying with tasks, and also argues 
that she experiences mood swings, panic attacks and anxiety.  
She argues that a 50 percent evaluation is warranted.

The most probative evidence of record in this case is the 
report of examination conducted in January 1998.  That 
examiner concluded that the veteran's depression was 
characterized by moderate symptoms resulting in moderate 
social and occupational impairment.  

The examiner noted no circumstantial, circumlocutory or 
stereotyped speech.  The report is negative for manifested 
panic attacks and the veteran did not report such.  Examiner 
revealed no impairment of short- or long-term memory and the 
veteran was well oriented.  There is evidence of disturbances 
of motivation and mood; however, the 30 percent assigned 
evaluation includes contemplation of symptoms such as 
depression, anxiety and sleep impairment.  The 1998 
examination report does not demonstrate that the veteran 
manifests symptoms sufficient to warrant assignment of a 50 
percent evaluation.  Moreover, that examination report is 
negative for notation of suicidal ideation, obsessional 
rituals, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
any spatial disorientation or any neglect of personal 
appearance and hygiene.  Nor does that report reflect any 
gross impairment in the veteran's thought processes or 
communication.  The examiner specifically noted the absence 
of persistent delusions or hallucinations and the veteran has 
not evidenced any grossly inappropriate behavior or 
persistent danger of hurting self or others, or any inability 
to perform activities of daily living, or significant 
disorientation or memory loss.  38 C.F.R. § 4.130.  
Accordingly, the criteria for a 50, 70 or 100 percent 
evaluation under Diagnostic Code 9405 have not been met.

Here the Board notes that the global assessment of function 
(GAF) is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.; see 38 C.F.R. §§ 4.125, 4.130 
(1999)  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In this case the 1998 examiner assigned a GAF of 60, 
which is borderline between moderate and mild symptoms, but 
does not indicate serious symptoms to warrant an increased 
evaluation.

Consistent with the above, the Board notes that records of VA 
outpatient treatment/therapy show fluctuating levels of 
depression, but note the veteran to be doing well overall, 
without notation of the criteria listed under 38 C.F.R. 
§ 4.130 warranting assignment of a 50, 70 or 100 percent 
rating.  Also, in November 1996, although the veteran 
complained of depression she also indicated there was always 
"happy side."  Further, although examination in July 1995 
at Sutter-Yuba Mental Health Services shows a GAF of 41, the 
past year GAF at that time was 68.  Notably, in connection 
with evaluation in September 1995, the veteran was noted as 
improving every day in the direction of normal.  Subsequent 
records, as cited above, are consistent with showing the 
veteran's improvement and not worsening psychiatric status.

In conclusion, the competent and probative evidence shows 
that major depression is manifested by no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as a depressed mood, anxiety, and sleep impairment.  As the 
preponderance of the evidence is against finding the 
veteran's depression meets the criteria for a 50, 70 or 100 
percent evaluation, her claim is denied.

Regulations Specific to Orthopedic Claims

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  The Court has held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Bilateral plantar fasciitis with Achilles tendonitis

There is no indication that there are additional records, 
which have not, been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
in order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran's foot problems are currently evaluated as 10 
percent disabling under Diagnostic Code 5021-5284.  Thirty-
eight C.F.R. § 4.27 (1999) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Diagnostic Code 
5021 pertains to myositis, which is rated based on the 
limitation of motion of the affect part, as arthritis.  
Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999), which provides that where degenerative 
arthritis is shown by x-ray findings, it will be rated on the 
basis of limitation of motion.  However, where the limitation 
of motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted for application for each 
major joint or group of minor joints affected.  In such case, 
limitation of motion must be objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  Where 
there is x-ray evidence of involvement of two or more major 
joints of two or more minor joint groups a 10 percent 
evaluation is warranted.  With the above and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to other 
foot injuries.  Where moderate, a 10 percent evaluation is 
warranted.  Moderately severe injuries warrant assignment of 
a 20 percent evaluation and severe injuries warrant 
assignment of a 30 percent evaluation.

In this case, x-rays do not confirm arthritis in either foot.  
The Board also emphasizes that the January 1998 examiner 
found no evidence of Achilles tendonitis at the time of 
examination, and further notes comment provided by the VA 
examiner in December 1996.  At that time no foot deformities 
were noted.  There was no objective evidence of fasciitis or 
Achilles tendonitis, and the examiner opined that the veteran 
should not be limited in any respect and that with her 
current life style there was no physical evidence of ongoing 
disease.

However, the most recent examination findings do show mild 
tenderness to palpation over the plantar surfaces and the 
heels.  The veteran has consistently complained of such pain.  
Despite her complaints and the use of a stick to walk in 
conjunction with mental disorders examination also conducted 
in January 1998, the veteran was able to walk in and out of 
the examining room without a limp and without complaints of 
pain.  Examination of the feet revealed a normal longitudinal 
arch, without any inward bowing of the Achilles' tendon.  
There was no evidence of crepitus or guarding.  Such is 
consistent with no more than a 10 percent evaluation based on 
moderate injury to the foot.  Diagnostic Code 5284.  The 
January 1998 examination report contains no objective 
findings to support severe foot injury.  Thus, no increased 
evaluation is warranted.

However, the Board notes that the findings pertinent to the 
veteran's feet have been assigned one 10 percent evaluation.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this case, the veteran experiences symptomatology in the 
form of pain specific to each foot.  Examination consistently 
reveals tenderness in each foot stated to cause the veteran 
discomfort with activities.  The Board notes that the veteran 
has reported, and examiners have noted that the veteran walks 
on her heels.  Also, examination revealed ankle dorsiflexion 
limited by 10 degrees in each foot, or 50 percent of normal.  
See 38 C.F.R. § 4.71, Plate II; 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  As such, a 10 percent evaluation is 
warranted for each foot, based on evidence of moderate 
impairment from plantar pain causing an alteration in gait 
and limited motion.  The Board also notes the potential 
application of 38 C.F.R. § 4.26 (1999), which provides that 
when a partial disability results from disease or injury of 
both legs, the ratings for the right and left extremities 
will be combined, as usual, and 10 percent of this value will 
be added (not combined) before proceeding with further 
combinations, or converting to degree of disability.

There is no basis for an evaluation in excess of 10 percent 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
insofar as the medical evidence of record shows no additional 
functional impairment in the form of swelling, fatigue, 
incoordination, etc. resulting from the veteran's bilateral 
plantar fasciitis.  Here, the Board again notes the veteran's 
ability to walk without a limp and medical comments pertinent 
to the veteran's current lifestyle not resulting in activity 
restrictions.

In sum, bilateral plantar fasciitis with Achilles tendonitis 
is manifested by mild tenderness, a limitation of ankle 
motion and complaints of pain with activity, resulting in no 
more than moderate impairment of each foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

Residuals of a stress fracture to the right pubic ramus

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  
38 U.S.C.A. § 5107(a).

Residuals of a stress fracture to the right pubic ramus are 
currently evaluated as noncompensable under Diagnostic Code 
5299-5250.  38 C.F.R. § 4.27 provides that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  The basis for the 
evaluation assigned is shown in the additional code after the 
hyphen.

Diagnostic Code 5250 pertains to ankylosis of the hip.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case there is no evidence that the veteran suffers any 
limitation of motion, much less a total loss of motion of her 
right hip.  Thus, application of Diagnostic Code 5250 does 
not warrant assignment of a compensable evaluation.  

The Board notes that the veteran complains of pain with 
sitting and with exertional movement.  However, x-rays do not 
reveal any arthritis of the hip to warrant application of 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In fact, the 
competent evidence of record fails to reveal any clinical 
pathology to account for the veteran's continued complaints 
of pelvic/hip pain.  The December 1996 VA examiner opined 
that the veteran should not be limited and that her stress 
fracture should have resolved without chronic adverse 
consequences.  In fact, service records note that such was 
resolving prior to discharge.  The January 1998 examiner 
noted moderate tenderness on palpation without factors such 
as limited motion.  The veteran's complaints are thus purely 
subjective in this case, without competent medical evidence 
of any factors such as weakness, atrophy, fatigue, 
incoordination, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
such, no compensable evaluation is warranted.

Pertinent Regulations-Reopening Claims

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

Analysis-Reopening Claims

By way of history, the RO denied entitlement to service 
connection for a right shoulder disorder in a decision dated 
in August 1995 and properly notified the veteran of that 
determination.  Thus, the decision became final absent her 
appeal.  38 U.S.C.A. § 7105(c).  The basis for the RO's 
August 1995 denial was that service records showed only one 
instance of tendonitis of the right shoulder, without 
subsequent treatment or complaints and without note of such 
at the time of VA examination after discharge.  

Since that time the Board acknowledges the addition of many 
statements from the veteran, service records, and private and 
VA medical records.  However, none of the additional evidence 
is sufficiently new and material to warrant reopening the 
veteran's claim.

First, the veteran's own statements are mere re-iterations of 
an already considered history of in-service injury to the 
right shoulder and continuing symptomatology thereafter.  
This recounting is not new.  Godwin v. Derwinski, 1 Vet. App. 
419, 424 (1991).  If the evidence is found not to be "new," 
the analysis ends there; its materiality is not relevant.  
Smith v. West, 12 Vet. App. 312 (1999).

In any case, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render her opinions on medical diagnoses or causation 
competent.  Although she is competent to testify as to his 
in-service and current symptoms, as lay statements, her 
statements are not competent to offer a medical diagnosis of 
an existing right shoulder disability or to relate such 
diagnosis to service or to continued symptoms thereafter.  
Therefore they are not sufficient to establish a plausible 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Grover v. West, 12 Vet. App. 109 (1999) (a medical 
opinion relying on a veteran's unsupported history of 
continuing symptomatology is not competent).  The Court, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), extended the 
principal of Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
hold that if lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a), it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  The veteran's assertions 
are therefore insufficient to reopen her claim.  

The Board next notes that several additional medical records 
include reference to an in-service shoulder injury.  
Specifically, the September 1997 medical statement prepared 
in connection with the veteran's' Worker's Compensation claim 
cites a diagnosis of chronic right shoulder pain related to a 
VA injury.  Here the Board notes the fact that a veteran's 
statements were transcribed by health care providers does not 
turn such statements into competent medical evidence.  The 
Court has noted that '[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  The Court has also indicated that 
"[a]n opinion based upon an inaccurate factual premise" is 
without probative value."  Molloy v. Brown, 9 Vet. App. 513 
(1996), clarifying Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  See also Elkins v. Brown, 5 Vet. App. 474 (1993) (if 
factual contentions have been considered previously, they 
cannot be accepted as new and material evidence simply 
because they now form the basis of a medical opinion).  The 
Board goes further and notes that the Court has clarified 
that pain is only a symptom and must be linked to an 
identifiable underlying malady or condition to establish a 
diagnosis.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. 
Vet. App. Dec. 29, 1999).  Accordingly, that medical record 
fails to provide either the requisite medical diagnosis of a 
right shoulder disorder, or a nexus opinion.

The record at the time of the August 1995 denial contained no 
competent diagnosis of a current right shoulder disability.  
The evidence added to the record since August 1995, is also 
lacking in a competent diagnosis of a current right shoulder 
disorder as such, the evidence added to the record is either 
not new or is not probative, and thus not material.  
38 C.F.R. § 3.156(a).  Rather, the additional evidence 
represents a duplication of previously considered evidence, 
i.e., that the veteran was diagnosed with right shoulder 
overuse or tendonitis in service, that such appeared to have 
resolved without further complaint or treatment, and that 
there is currently no competent evidence of right shoulder 
disability related to service.  As such the evidence is not 
new and material and the claim is not reopened.  Id.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete her application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
no further duty.


ORDER

An evaluation in excess of 30 percent for major depression is 
denied.

Separate 10 percent evaluations for plantar fasciitis with 
Achilles tendonitis are warranted, subject to the laws and 
regulations governing the payment of monetary awards; 
evaluations in excess of 10 percent are denied.

A compensable evaluation for residuals of a stress fracture 
to the right pubic ramus is denied.

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for the right 
shoulder having been received, the claim is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


